Exhibit 10.23

 

NOTICE OF GRANT OF RESTRICTED STOCK UNIT AWARD AND AGREEMENT

 

UNDER THE MOSYS, INC. 2010 EQUITY INCENTIVE PLAN

 

Name of Participant:

 

Award Date:

 

Number of RSUs (at 100% of Attainment):

 

Vesting Commencement Date:

 

Vesting Schedule:

 

MoSys, Inc. (the “Company”) has granted you (the “Participant”) an award (the
“Award”) of the number of Restricted Stock Units (“RSUs”) (as defined in the
Company’s 2010 Equity Incentive Plan (the “Plan”)) to obtain shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock”) as set
forth in this Notice of Grant of Restricted Stock Unit Award and Agreement (the
“Agreement”) and the Plan. The RSUs are in all respects subject to continued
employment or other association with the Company and all other terms and
conditions of this Agreement. By accepting this grant, the Participant is
agreeing that the Participant and the Participant’s spouse or domestic partner
are bound by all of the terms of this Agreement with respect to such Award, and
the Participant: (a) acknowledges receipt of and represents that the Participant
has read and is familiar with this Agreement and the Plan in the form most
recently prepared in connection with the registration with the Securities and
Exchange Commission of shares issuable pursuant to the Plan, (b) accepts the
grant subject to all of the terms and conditions of this Agreement and the Plan
and (c) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under this Agreement
or the Plan.

 

1.  Vesting

 

No portion of the shares of Common Stock that the Participant is entitled to
receive will be issued until such portion has vested. The RSUs shall vest as
provided in this Agreement, provided in each case that the Participant is then,
and since the Award Date has remained, in continued employment or other
association with the Company.

 

Alternative 1:  Except as otherwise provided in this Agreement or under the
Plan, the RSUs shall vest in accordance with the above-stated Vesting Schedule,
subject to the Participant’s continued employment or other association with the
Company.

 

Alternative 2:  The award of RSUs will be granted contingent upon successfully
achieving the following performance goal, subject to the Participant’s continued
employment or other association with the Company: [               ].  [Optional
for use with performance based units or Qualified Performance-based Awards.]

 

--------------------------------------------------------------------------------


 

2.  Issuance of Common Stock

 

(a)                                 Each vested RSU entitles the Participant to
receive one share of Common Stock.

 

(b)                                 As soon as practicable following the vesting
of RSUs but in any event no later than 2½ months following the calendar year in
which such RSUs vested (or any earlier date, after vesting, required to avoid
characterization as non-qualified deferred compensation under Section 409A of
the Code), the shares of Common Stock underlying the vested RSUs (the “Shares”)
will be delivered to the Participant, subject to the terms and conditions of the
Plan, including Section 9 thereof.

 

(c)                                  Until such time as any Shares have been
issued to the Participant pursuant to Section 2(b) above, the Participant shall
not have any rights as a holder of shares of Common Stock underlying the RSUs,
including, but not limited to, voting rights, rights to receive dividends and
other distributions with respect to Common Stock, and stockholder inspection
rights.

 

3.  Termination of Continuous Employment

 

The Participant’s right in any RSUs that are not vested as of the date on which
the Participant’s continued employment or other association with the Company has
ceased shall automatically terminate on such date, and such RSUs shall be
canceled as provided under the Plan and shall be of no further force and effect.
In the event of the termination of Participant’s continued employment or other
association with the Company, the Company, as soon as practicable following the
effective date of termination, shall issue shares of Common Stock to the
Participant (or the Participant’s designated beneficiary or estate executor in
the event of Participant’s death) with respect to any RSUs which, as of the
effective date of termination of such employment or other association, have
vested but for which shares of Common Stock had not yet been issued to the
Participant.

 

4.  Incorporation of General Terms and Conditions

 

Notwithstanding anything herein to the contrary, this Award shall be subject to
and governed by all the terms and conditions of the Plan. Capitalized terms in
this Agreement shall have the meaning specified in the Plan, unless a different
meaning is specified in this Agreement.

 

5.  Transferability

 

This Agreement is personal to the Participant, is non-assignable, and is not
transferable in any manner, by operation of law, or otherwise, other than by
will or the laws of descent and distribution. This Award is available, during
the Participant’s lifetime, only to the Participant, and thereafter, only to the
Participant’s designated beneficiary.

 

6.    Not Employment Contract

 

Nothing in this Agreement shall confer upon the Participant any right to
continue in the employ of the Company or shall interfere with or restrict in any
way the rights of the Company, which are hereby expressly reserved, to discharge
the Participant at any time for any reason whatsoever, with or without cause,
subject to the provisions of applicable law.

 

2

--------------------------------------------------------------------------------


 

7.  Adjustment for Corporate Actions

 

If subsequent to the Award Date the outstanding shares of Common Stock are
increased, decreased, or exchanged for a different number or kind of shares or
other securities, or if additional shares or new or different shares or other
securities are distributed with respect to shares of Common Stock, as a result
of a reorganization, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, or other similar distribution with respect to such
shares of Common Stock, an appropriate and proportionate adjustment will be made
in the numbers and kinds of shares or other securities then subject to the
Award.

 

8.  Treatment of Award in a Corporate Transaction

 

In a Corporate Transaction, the Committee, in its sole and absolute discretion,
may take any one or more of the following actions as to the Award:

 

(a)                                 Assumption and Substitution.  Provide that
the Award shall be assumed, or substantially equivalent rights shall be provided
in substitution therefor, by the acquiring or succeeding entity (or an affiliate
thereof).

 

(b)                                 Termination and Forfeiture.  Upon written
notice to Participant, provide that any RSUs subject to the Award shall
terminate and be forfeited immediately prior to the consummation of the
Corporate Transaction to the extent they are then subject to a Risk of
Forfeiture.

 

(c)                                  Acceleration of Vesting.  Provide that any
Risk of Forfeiture applicable to RSUs which is not based on achievement of
Performance Goals or other business objectives shall lapse upon consummation of
the Corporate Transaction with respect to all or a portion of the RSUs then
subject to such Risk of Forfeiture.

 

(d)                                 Achievement of Performance Goals. If the
Award is conditioned on the achievement of Performance Goals or other business
objectives, provide that such Performance Goals or objectives and the target
payout opportunities shall be deemed to have been satisfied as of the effective
date of the Corporate Transaction as to (i) none, (ii) all or (iii) a pro rata
number of Shares based on the assumed achievement of all relevant Performance
Goals or other business objectives and the length of time within the Restriction
Period or Performance Period which has elapsed prior to the Corporate
Transaction.

 

(e)                                  Any combination of the foregoing.

 

None of the foregoing shall apply, however, if specifically prohibited under
applicable laws, or by the rules and regulations of any governing governmental
agencies or national securities exchanges on which the Common Stock is listed. 
Nor shall any of the foregoing apply in the case of a Qualified
Performance-Based Award except to the extent the foregoing would not interfere
with the qualification of the grant of the Award under Section 162(m) of the
Code.

 

3

--------------------------------------------------------------------------------


 

9.  Tax Withholding

 

The Participant hereby authorizes [directs] the Company to withhold shares of
Common Stock from the Shares to be issued pursuant hereto in order to satisfy
the minimum tax withholding obligation with respect to Participant.

 

10.  Tax Consequences

 

The Company makes no representation or warranty as to the tax treatment to the
Participant of the Participant’s receipt of the Award or vesting of RSUs or upon
the Participant’s sale or other disposition of the Common Stock issued pursuant
to the RSUs. The Participant should rely on his or her own tax advisors for all
such advice.

 

11.  Community Property

 

Without prejudice to the actual rights of the spouses as between each other, for
all purposes of this Agreement, the Participant shall be treated as agent and
attorney-in-fact for that interest held or claimed by the Participant’s spouse
with respect to the RSUs and Shares issued upon settlement of such RSUs and the
parties hereto shall act in all matters as if the Participant was the sole owner
of the RSUs and Shares.  This appointment is coupled with an interest and is
irrevocable.

 

12.  Miscellaneous

 

(a)                                 Notice under this Agreement shall be given
to the Company at its principal place of business, and shall be given to the
Participant at the address set forth below, or in either case at such other
address as one party may subsequently furnish to the other party in writing.

 

(b)                                 This Agreement does not confer upon the
Participant any rights with respect to continuation of employment by the Company
or any of its subsidiaries.

 

(c)                                  The Committee may amend the terms of this
Agreement, prospectively or retroactively, provided that the Agreement as
amended is consistent with the terms of the Plan, but no such amendment shall
impair the Participant’s rights under this Agreement without the Participant’s
consent.

 

(d)                                 This Agreement shall be construed and
enforced in accordance with the laws of California, without regard to the
conflicts of laws principles thereof.

 

(e)                                  This Agreement shall be binding upon and
inure to the benefit of any successor or assign of the Company and any executor,
administrator, trustee, guardian or other legal representative of the
Participant.

 

(f)                                   This Agreement may be executed in
counterparts. This Agreement and the Plan together constitute the entire
agreement between the parties relative to the subject matter of this Agreement,
and supersede all communications, whether written or oral, relating to the
subject matter of this Agreement.

 

4

--------------------------------------------------------------------------------


 

THIS AGREEMENT is binding upon the parties and entered into effective as of the
Award Date set forth above.

 

 

MoSys, Inc.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Signature of Participant

Title:

 

 

Participant’s Address:

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------

 